                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
                                                       )
v.                                                     )      Criminal No. 3:15-cr-00037-4
                                                       )      Judge Trauger
ERIC ANTHONY MCEWEN                                    )
                                                       )

                                              ORDER

         On May 18, 2020, the defendant filed a pro se Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) through “Fait Accompli Legal Services” (Docket No. 1253). This

court appointed counsel and, on June 16, 2020, appointed counsel filed a Supplemental Motion

for Compassionate Release (Docket No. 1276), to which the government has filed a Response

(Docket No. 1280).

         The defendant is housed at FCI-Allenwood Low and has served some 3 years of a 6-year

sentence, with a projected release date of May 30, 2021. He has made a request to the Warden of

the facility for compassionate release, which has been denied. There are no COVID-19 case at

this institution.

         The defendant pled guilty to participating in a drug conspiracy for some 3 years and,

largely due to drug quantity, had a guideline range of 120-150 months. He was in Criminal

History Category V. For the reasons articulated at his sentencing, the court granted a substantial

variance from the bottom of the guidelines and sentenced this defendant to 72 months in custody.

The defendant has taken several courses while incarcerated and has been employed. However,

he has received three disciplinary infractions, two for refusing to obey an order and one for

possessing a hazardous tool.


     Case 3:15-cr-00037 Document 1283 Filed 07/07/20 Page 1 of 2 PageID #: 5989
       The defendant is 43 years old, and his presentence report reveals no health conditions of

note. Despite the representations in his pro se motion that he has “an acute bronchial disorder,

he has an acute respiratory illness, he has Type II Diabetes, he is asthmatic, he has high blood

pressure, he has high cholesterol, he is on a Bureau of Prisons C-Pap machine” (Docket No. 1253

at 2), his Supplemental Motion reveals that he suffers from high blood pressure and bronchitis

and that the filing that substantially exaggerated his medical issues was “mistaken”. (Docket No.

1276 at 3). The medical records filed by the government reveal that the defendant occasionally

has mildly elevated blood pressure but has not been diagnosed with hypertension and takes no

medication for this condition. He complained of bronchitis once recently but his medical chart

showed that no wheezing was heard and his lungs were clear. There is no evidence of any follow

up treatment or worsening of his condition. His medical records indicate that he is generally in

good health and far below the age that would place him at a heightened risk for complications or

death from COVID-19.

       For these reasons, and taking into account the factors in 18 U.S.C. § 3553(a), the court

finds that the defendant does not qualify for compassionate release, and his motion is hereby

DENIED.

       It is so ORDERED.


                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




  Case 3:15-cr-00037 Document 1283 Filed 07/07/20 Page 2 of 2 PageID #: 5990
